                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
ICR/AFM/KCB                                        271 Cadman Plaza East
F. #2018R01047                                     Brooklyn, New York 11201



                                                   July 9, 2021


By Email and ECF

Samuel M. Braverman
Albert Y. Dayan
Kenneth J. Kaplan
Joel M. Stein
Todd D. Greenberg
John S. Wallenstein
Richard D. Willstatter

                Re:   United States v. Jack Cabasso, et al.
                      Criminal Docket No. 19-CR-582 (DRH)

Dear Counsel:

              The government has made available a further production of discovery in
accordance with Rule 16 of the Federal Rules of Criminal Procedure. This production
supplements the disclosures of Rule 16 discovery produced to individual defendants on
January 14, 2020, and November 18, 2020, and to all defendants on June 24, 2020, July 2,
2020, July 10, 2020, July 31, 2020, September 17, 2020, October 16, 2020, November 24,
2020, December 17, 2020, February 11, 2021 and February 19, 2021. The government
renews its request for reciprocal discovery from the defendants.

               Specifically, enclosed please find the following materials, which are subject to
the protective order entered in this case on May 29, 2020:

 Records                             Bates Number

 Email messages and other          AVTESI_0003747463-AVTESI_0004903454
 electronically stored information
              This material can be obtained by contacting John Palermo at Dupe Coop at
973-895-1359 and requesting the production designated by Dupe Coop as Production 09.
The data are presently available as load files containing native, text and TIFF files; the
government expects to make an iPro Eclipse production of the same data available shortly.

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact us.

                                                  Very truly yours,

                                                  JACQUELYN M. KASULIS
                                                  Acting United States Attorney

                                           By:             /s/
                                                  Ian C. Richardson
                                                  Alexander Mindlin
                                                  Kayla Bensing
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6299/6433/6279

Enclosures

cc:    Clerk of the Court (DRH) (by ECF) (without enclosures)




                                              2
